Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 1-20 are currently pending.
2.	Claims 1, 3, 6-7, 15, and 18 are currently amended.
3.	The 112(b) rejection to Claim 7 has been overcome.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation in Claim 1 with new matter recites: “the location information including information that the moving object is expected to enter into a target lane from another lane at the maneuver lane.”  Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation “the moving object is expected to enter into a target lane” in the application filed.  The amendment narrows the lane the moving object is expected to enter to a target lane and the specification does not provide support for this narrower limitation.  The specification indicates that the maneuver of the vehicle is entering a lane.  One skilled in the art would recognize that a vehicle can enter any other lane from another lane.  As such, there is no indication in the specification that the invention had possession of the moving object expected to enter into a target lane.  Claims 15 and 18 have the same limitations as Claim 1 except for their dependencies and are rejected for the same reasoning.  Any claim not specifically mentioned has been included based on its dependency.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 6, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 20190227555 A1), in view of Trundle (US 20170092109 A1), and in further view of Kozak (US 20200130827 A1).
9.	Regarding Claim 1, Sun teaches a system for assisting a maneuver of a moving object, the system comprising (Sun: [0006] "In an exemplary embodiment, a method for assisting operation [maneuver] of a road vehicle [moving object] with an aerial drone includes flying the aerial drone on a route ahead of the road vehicle and sensing an object at a location on the route ahead of the road vehicle with the aerial drone."):
A plurality of unmanned aerial vehicles (Sun: [0005] "Further, it is desirable to provide aerial drones [plurality of unmanned aerial vehicles] that are associated with vehicles or with defined locations to communicate to road users.");
And a computing device comprising a controller configured to: identify a maneuver location of the moving object based on location information associated with the moving object, the location information including information that the moving object is expected to enter into a target lane from another lane at the maneuver location (Sun: [0044] and [0079] "Information from the location device 61 [based on location information associated with moving object] is used by the aerial drone processor 30 [computing device] to navigate to a desired location ahead of the primary road vehicle 12 [maneuver location]. Communication with the primary road vehicle 12 [moving object] allows the aerial drone 20 to maintain a suitable distance ahead of the primary road vehicle 12 along the roadway."  Also, "If a risk of collision exists for the road vehicle and the other road user or object, then at action block 680 the aerial drone communicates a warning to the road vehicle to warn a driver or to active an automated braking or steering maneuver for an automated road vehicle. In other words, the data associated with the object and/or the location is utilized to operate the road vehicle [moving object expected to enter from another lane]." Note that a skilled practitioner would recognize that, to avoid a collision, the vehicle can perform autonomous control such as controlling the steering [enter into lane from another lane].  Also, note that the unmanned aerial vehicle identifies an obstacle, and the location, in the road as a maneuver location for the moving object, in order to avoid the obstacle as further explained in [0076].  The location of the obstacle is determined relative to the host vehicle.  Therefore, the location information of the obstacle is related to the host vehicle in order to determine if the vehicle needs to be operated (expected to maneuver) to avoid the obstacle.);
Dispatch the one or more unmanned aerial vehicles to the maneuver location (Sun: [0072] "For example, the processor onboard the road vehicle may activate launch [dispatch] of the aerial drone [unmanned aerial vehicle] when the road vehicle reaches a pre-determined distance from the high risk zone [maneuver location].");
And transmit an instruction signal to the one or more unmanned aerial vehicles, wherein the instruction signal causes the one or more unmanned aerial vehicles to output a visual indication toward one or more vehicles on the target lane and approaching the maneuver location... (Sun: [0038] and [0079] "The control unit 18 receives a signal [transmit instruction signal] indicative of a user request to launch the aerial drone 20. Alternatively, the processor/control unit 18 of the primary road vehicle may automatically direct launch [transmit instruction signal] and flight of the aerial drone 20 via communication between the transceivers 16 and 26."  Also, "If a risk of collision exists for the road vehicle and the other road user or object [maneuver location], then at action block 680 the aerial drone communicates a warning [generates an indication] to the road vehicle to warn a driver [assist vehicle approaching maneuver location] or to active an automated braking or steering maneuver for an automated road vehicle [assist vehicle approaching maneuver location].").
Sun fails to explicitly teach determining one or more unmanned aerial vehicles among the plurality of unmanned aerial vehicles based on a proximity of the maneuver location and the plurality of unmanned aerial vehicles; and transmit an instruction signal to the one or more unmanned aerial vehicles, wherein the instruction signal causes the one or more unmanned aerial vehicles to output a visual indication toward one or more vehicles on the target lane and approaching the maneuver location, the one or more vehicles being different from the moving object.
	However, in the same field of endeavor, Trundle teaches determining one or more unmanned aerial vehicles among the plurality of unmanned aerial vehicles based on a proximity of the maneuver location and the plurality of unmanned aerial vehicles (Trundle: [0045] "Once a potential event is identified, one or more of the drones [unmanned aerial vehicle] may be selected based on the type of potential event detected, the capabilities of the drone, the location of the potential event, and the drone's current location in proximity to the location of the potential event (e.g., it may be preferable to a select a drone that is closest to the location of the potential event [based on proximity] in some instances).").
Sun and Trundle are considered to be analogous to the claim invention because they are in the same field of drone vehicle control and deployment.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun to incorporate the teachings of Trundle to select the unmanned aerial vehicle based on the location because it provides the benefit of faster response times.
	Sun and Trundle fails to explicitly teach transmitting an instruction signal to the one or more unmanned aerial vehicles, wherein the instruction signal causes the one or more unmanned aerial vehicles to output a visual indication toward one or more vehicles on the target lane and approaching the maneuver location, the one or more vehicles being different from the moving object.
	However, in the same field of endeavor, Kozak teaches transmitting an instruction signal to the one or more unmanned aerial vehicles, wherein the instruction signal causes the one or more unmanned aerial vehicles to output a visual indication toward one or more vehicles on the target lane and approaching the maneuver location, the one or more vehicles being different from the moving object (Kozak: [0030] and [0053] "In some of the embodiments disclosed herein, UAVs 14 are described as providing visual or audible warnings or alerts to operators of motorized vehicles [output visual indication toward one or more vehicles] about the presence of one or more bicyclists traveling along a road ahead."  Also, "In an instance in which the distance between the vehicle and the bicyclist is less than a defined separation distance and/or in an instance in which the speed of the vehicle exceeds a determined threshold, the UAV of this example embodiment is configured to fly into the path of travel of the vehicle in order to even more clearly alert the driver of the vehicle [vehicle being different from moving object] as to presence of the bicyclist [moving object] and to encourage the driver of the vehicle to steer their vehicle away from the bicyclist and/or to slow their vehicle. In some embodiments, the apparatus, such as the processor, the communication interface 34 or the like, is configured to provide instructions to the UAV to cause the UAV to cause the UAV to fly into the path of travel of the vehicle as described above, such as in an instance in which the distance between the vehicle and the bicyclist is less than a defined separation distance.").
Sun, Trundle, and Kozak are considered to be analogous to the claim invention because they are in the same field of drone vehicle control and deployment.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun and Trundle to incorporate the teachings of Kozak to provide a visual indication toward vehicle on the road because it provides to benefit of increased awareness for other road vehicle and increased safety for the moving object.
10.	Regarding Claim 6, Sun, Trundle, and Kozak remains as applied above in Claim 1, and further, Kozak teaches obtaining dimension information about the moving object; and determine a number of unmanned aerial vehicles to be dispatched based on the dimension information (Kozak: [0013] and [0027] "In a further example embodiment, a system is provided that is configured to define a lane for bicycle traffic on a road segment upon which motorized vehicles operate... The system of this example embodiment is also caused to deploy one or more unmanned air vehicles (UAVs) to define the lane along one or more of the road segments in the geographic area."  Also, "In some embodiments, the system includes a plurality of UAVs (two of which are shown in FIG. 1) spaced apart from one another along the length of a portion of the road segment 12 such that one UAV may lead the pack of bicyclists, another UAV may fly along with a center portion of the pack of bicyclists and yet another UAV may fly slightly to the rear of the pack of bicyclists in order to even further alert the drivers of the motorized vehicles as to the presence of the pack of bicyclists within the virtual lane [deploy number of drones based on the size]."  Note that a skilled practitioner would recognize that a number of UAVs are deployed when there is a pack of bicycles, and therefore, the number of unmanned aerial vehicles are deployed based on the size of the moving object(s) to cover the front, middle, and rear of the moving object.).
11.	Regarding Claim 13, Sun, Trundle, and Kozak remains as applied above in Claim 1, and further, Sun teaches the one or more vehicles are non-connected vehicles, and the one or more unmanned aerial vehicles are configured to transmit a message related to a maneuvering of the moving object at the maneuver location to one or more connected vehicles proximate to the maneuver location (Sun: [0076], [0078], and [0079] "In other embodiments, sensing the object at the location on the route ahead of the road vehicle with the aerial drone [unmanned aerial vehicle] comprises operating a sensor unit on the aerial drone to detect the object and acquire the relative position of the object [maneuver location].”  Also, "At action block 660 the aerial drone communicates [transmits message] to the road vehicle data associated with the object, such as an image and/or other information..."  Also, "In other words, the data associated with the object and/or the location is utilized to operate the road vehicle [related to maneuvering of vehicle].").
12.	Regarding Claim 15, Sun teaches a server for assisting a maneuver of a moving object, the server comprising: a controller configured to (Sun: [0006] "In an exemplary embodiment, a method for assisting operation [maneuver] of a road vehicle [moving object] with an aerial drone includes flying the aerial drone on a route ahead of the road vehicle and sensing an object at a location on the route ahead of the road vehicle with the aerial drone."):
Identify a maneuver location of the moving object based on location information associated with the moving object, the location information including information that the moving object is expected to enter into a target lane from another lane at the maneuver location (Sun: [0044] and [0079] "Information from the location device 61 [based on location information associated with moving object] is used by the aerial drone processor 30 [computing device] to navigate to a desired location ahead of the primary road vehicle 12 [maneuver location]. Communication with the primary road vehicle 12 [moving object] allows the aerial drone 20 to maintain a suitable distance ahead of the primary road vehicle 12 along the roadway."  Also, "If a risk of collision exists for the road vehicle and the other road user or object, then at action block 680 the aerial drone communicates a warning to the road vehicle to warn a driver or to active an automated braking or steering maneuver for an automated road vehicle. In other words, the data associated with the object and/or the location is utilized to operate the road vehicle [moving object expected to enter from another lane]." Note that a skilled practitioner would recognize that, to avoid a collision, the vehicle can perform autonomous control such as controlling the steering [enter into lane from another lane].  Also, note that the unmanned aerial vehicle identifies an obstacle, and the location, in the road as a maneuver location for the moving object, in order to avoid the obstacle as further explained in [0076].  The location of the obstacle is determined relative to the host vehicle.  Therefore, the location information of the obstacle is related to the host vehicle in order to determine if the vehicle needs to be operated (expected to maneuver) to avoid the obstacle.);
Dispatch the one or more unmanned aerial vehicles to the maneuver location (Sun: [0072] "For example, the processor onboard the road vehicle may activate launch [dispatch] of the aerial drone [unmanned aerial vehicle] when the road vehicle reaches a pre-determined distance from the high risk zone [maneuver location].");
And transmit an instruction signal to the one or more unmanned aerial vehicles, wherein the instruction signal causes the one or more unmanned aerial vehicles to output a visual indication toward one or more vehicles on the target lane and approaching the maneuver location... (Sun: [0038] and [0079] "The control unit 18 receives a signal [transmit instruction signal] indicative of a user request to launch the aerial drone 20. Alternatively, the processor/control unit 18 of the primary road vehicle may automatically direct launch [transmit instruction signal] and flight of the aerial drone 20 via communication between the transceivers 16 and 26."  Also, "If a risk of collision exists for the road vehicle and the other road user or object [maneuver location], then at action block 680 the aerial drone communicates a warning [generates an indication] to the road vehicle to warn a driver [assist vehicle approaching maneuver location] or to active an automated braking or steering maneuver for an automated road vehicle [assist vehicle approaching maneuver location].").
Sun fails to explicitly teach determining one or more unmanned aerial vehicles among a plurality of unmanned aerial vehicles based on a proximity of the maneuver location and the plurality of unmanned aerial vehicles; and transmit an instruction signal to the one or more unmanned aerial vehicles, wherein the instruction signal causes the one or more unmanned aerial vehicles to output a visual indication toward one or more vehicles on the target lane and approaching the maneuver location, the one or more vehicles being different from the moving object.
	However, in the same field of endeavor, Trundle teaches determining one or more unmanned aerial vehicles among the plurality of unmanned aerial vehicles based on a proximity of the maneuver location and the plurality of unmanned aerial vehicles (Trundle: [0045] "Once a potential event is identified, one or more of the drones [unmanned aerial vehicle] may be selected based on the type of potential event detected, the capabilities of the drone, the location of the potential event, and the drone's current location in proximity to the location of the potential event (e.g., it may be preferable to a select a drone that is closest to the location of the potential event [based on proximity] in some instances).").
Sun and Trundle are considered to be analogous to the claim invention because they are in the same field of drone vehicle control and deployment.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun to incorporate the teachings of Trundle to select the unmanned aerial vehicle based on the location because it provides the benefit of faster response times.
	Sun and Trundle fails to explicitly teach transmitting an instruction signal to the one or more unmanned aerial vehicles, wherein the instruction signal causes the one or more unmanned aerial vehicles to output a visual indication toward one or more vehicles on the target lane and approaching the maneuver location, the one or more vehicles being different from the moving object.
	However, in the same field of endeavor, Kozak teaches transmitting an instruction signal to the one or more unmanned aerial vehicles, wherein the instruction signal causes the one or more unmanned aerial vehicles to output a visual indication toward one or more vehicles on the target lane and approaching the maneuver location, the one or more vehicles being different from the moving object (Kozak: [0030] and [0053] "In some of the embodiments disclosed herein, UAVs 14 are described as providing visual or audible warnings or alerts to operators of motorized vehicles [output visual indication toward one or more vehicles] about the presence of one or more bicyclists traveling along a road ahead."  Also, "In an instance in which the distance between the vehicle and the bicyclist is less than a defined separation distance and/or in an instance in which the speed of the vehicle exceeds a determined threshold, the UAV of this example embodiment is configured to fly into the path of travel of the vehicle in order to even more clearly alert the driver of the vehicle [vehicle being different from moving object] as to presence of the bicyclist [moving object] and to encourage the driver of the vehicle to steer their vehicle away from the bicyclist and/or to slow their vehicle. In some embodiments, the apparatus, such as the processor, the communication interface 34 or the like, is configured to provide instructions to the UAV to cause the UAV to cause the UAV to fly into the path of travel of the vehicle as described above, such as in an instance in which the distance between the vehicle and the bicyclist is less than a defined separation distance.").
Sun, Trundle, and Kozak are considered to be analogous to the claim invention because they are in the same field of drone vehicle control and deployment.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun and Trundle to incorporate the teachings of Kozak to provide a visual indication toward vehicle on the road because it provides to benefit of increased awareness for other road vehicle and increased safety for the moving object.
13.	Regarding Claim 18, Sun and Trundle teaches a method for assisting a maneuver of a moving object, the method comprising (Sun: [0006] "In an exemplary embodiment, a method for assisting operation [maneuver] of a road vehicle [moving object] with an aerial drone includes flying the aerial drone on a route ahead of the road vehicle and sensing an object at a location on the route ahead of the road vehicle with the aerial drone."):
Docket No.: 22562-5410 / 2019-795Identifying a maneuver location of the moving object based on location information associated with the moving object, the location information including information that the moving object is expected to enter into a target lane from another lane at the maneuver location (Sun: [0044] and [0079] "Information from the location device 61 [based on location information associated with moving object] is used by the aerial drone processor 30 [computing device] to navigate to a desired location ahead of the primary road vehicle 12 [maneuver location]. Communication with the primary road vehicle 12 [moving object] allows the aerial drone 20 to maintain a suitable distance ahead of the primary road vehicle 12 along the roadway."  Also, "If a risk of collision exists for the road vehicle and the other road user or object, then at action block 680 the aerial drone communicates a warning to the road vehicle to warn a driver or to active an automated braking or steering maneuver for an automated road vehicle. In other words, the data associated with the object and/or the location is utilized to operate the road vehicle [moving object expected to enter from another lane]." Note that a skilled practitioner would recognize that, to avoid a collision, the vehicle can perform autonomous control such as controlling the steering [enter into lane from another lane].  Also, note that the unmanned aerial vehicle identifies an obstacle, and the location, in the road as a maneuver location for the moving object, in order to avoid the obstacle as further explained in [0076].  The location of the obstacle is determined relative to the host vehicle.  Therefore, the location information of the obstacle is related to the host vehicle in order to determine if the vehicle needs to be operated (expected to maneuver) to avoid the obstacle.);
Dispatching the one or more unmanned aerial vehicles to the maneuver location (Sun: [0072] "For example, the processor onboard the road vehicle may activate launch [dispatch] of the aerial drone [unmanned aerial vehicle] when the road vehicle reaches a pre-determined distance from the high risk zone [maneuver location].");
And transmitting an instruction signal to the one or more unmanned aerial vehicles, wherein the instruction signal causes the one or more unmanned aerial vehicles to output a visual indication toward one or more vehicles approaching the maneuver location…  (Sun: [0038] and [0079] "The control unit 18 receives a signal [transmit instruction signal] indicative of a user request to launch the aerial drone 20. Alternatively, the processor/control unit 18 of the primary road vehicle may automatically direct launch [transmit instruction signal] and flight of the aerial drone 20 via communication between the transceivers 16 and 26."  Also, "If a risk of collision exists for the road vehicle and the other road user or object [maneuver location], then at action block 680 the aerial drone communicates a warning [generates an indication] to the road vehicle to warn a driver [assist vehicle approaching maneuver location] or to active an automated braking or steering maneuver for an automated road vehicle [assist vehicle approaching maneuver location].").
Sun fails to explicitly teach determining one or more unmanned aerial vehicles among a plurality of unmanned aerial vehicles based on a proximity of the maneuver location and the plurality of unmanned aerial vehicles; and transmitting an instruction signal to the one or more unmanned aerial vehicles, wherein the instruction signal causes the one or more unmanned aerial vehicles to output a visual indication toward one or more vehicles approaching the maneuver location, the one or more vehicles being different from the moving object.
	However, in the same field of endeavor, Trundle teaches determining one or more unmanned aerial vehicles among the plurality of unmanned aerial vehicles based on a proximity of the maneuver location and the plurality of unmanned aerial vehicles (Trundle: [0045] "Once a potential event is identified, one or more of the drones [unmanned aerial vehicle] may be selected based on the type of potential event detected, the capabilities of the drone, the location of the potential event, and the drone's current location in proximity to the location of the potential event (e.g., it may be preferable to a select a drone that is closest to the location of the potential event [based on proximity] in some instances).").
Sun and Trundle are considered to be analogous to the claim invention because they are in the same field of drone vehicle control and deployment.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun to incorporate the teachings of Trundle to select the unmanned aerial vehicle based on the location because it provides the benefit of faster response times.
Sun and Trundle fails to explicitly teach transmitting an instruction signal to the one or more unmanned aerial vehicles, wherein the instruction signal causes the one or more unmanned aerial vehicles to output a visual indication toward one or more vehicles approaching the maneuver location, the one or more vehicles being different from the moving object.
	However, in the same field of endeavor, Kozak teaches transmitting an instruction signal to the one or more unmanned aerial vehicles, wherein the instruction signal causes the one or more unmanned aerial vehicles to output a visual indication toward one or more vehicles approaching the maneuver location, the one or more vehicles being different from the moving object (Kozak: [0030] and [0053] "In some of the embodiments disclosed herein, UAVs 14 are described as providing visual or audible warnings or alerts to operators of motorized vehicles [output visual indication toward one or more vehicles] about the presence of one or more bicyclists traveling along a road ahead."  Also, "In an instance in which the distance between the vehicle and the bicyclist is less than a defined separation distance and/or in an instance in which the speed of the vehicle exceeds a determined threshold, the UAV of this example embodiment is configured to fly into the path of travel of the vehicle in order to even more clearly alert the driver of the vehicle [vehicle being different from moving object] as to presence of the bicyclist [moving object] and to encourage the driver of the vehicle to steer their vehicle away from the bicyclist and/or to slow their vehicle. In some embodiments, the apparatus, such as the processor, the communication interface 34 or the like, is configured to provide instructions to the UAV to cause the UAV to cause the UAV to fly into the path of travel of the vehicle as described above, such as in an instance in which the distance between the vehicle and the bicyclist is less than a defined separation distance.").
Sun, Trundle, and Kozak are considered to be analogous to the claim invention because they are in the same field of drone vehicle control and deployment.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun and Trundle to incorporate the teachings of Kozak to provide a visual indication toward vehicle on the road because it provides to benefit of increased awareness for other road vehicle and increased safety for the moving object.
14.	Claims 2-5, 7, 10, 14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 20190227555 A1), in view of Trundle (US 20170092109 A1), in further view of Kozak (US 20200130827 A1), and in further view of Gomez Gutierrez (US 20180174448 A1).
15.	Regarding Claim 2, Sun, Trundle, and Kozak remains as applied above in Claim 1.
Sun fails to teach the controller is configure to: determine maneuver information about the moving object at the maneuver location based on information about the moving object; and determine the indication based on the maneuver information.
However, in the same field of endeavor, Gomez Gutierrez teaches the controller is configure to: determine maneuver information about the moving object at the maneuver location based on information about the moving object (Gomez Gutierrez: [0035] "For example, the second UAV 118 at the second intersection 124 [maneuver location] collects traffic conditions at the second intersection 124 (e.g., vehicles [moving object] waiting at the second intersection 124, vehicles arriving at the second intersection 124, vehicles in turn lanes [maneuver information], vehicles in non-turning lanes [maneuver information], vehicle signals [maneuver information] (e.g., flashing lights on cars or trucks indicating an intention to turn [information about moving object]), vehicles departing from the second intersection 124...etc.), and traffic interactions between vehicles at the second intersection 124.");
Determine the indication based on the maneuver information (Gomez Gutierrez: [0035] "In the illustrated example of FIG. 1, the second UAV 118 displays traffic signals [indication] to the second intersection 124 based on the traffic coordination solution [based on maneuver information] generated for the second intersection 124.").
Sun, Trundle, Kozak, and Gomez Gutierrez are considered to be analogous to the claim invention because they are in the same field of vehicle and traffic control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun, Trundle, and Kozak to incorporate the teachings of Gomez Gutierrez to indicate vehicle traffic because it provides the benefit of notifying a vehicle in order to have a safe maneuver, for the safety of the vehicle, passengers, and surroundings. 
16.	Regarding Claim 3, Sun, Trundle, Kozak, and Gomez Gutierrez remains as applied above in Claim 2, and further, Gomez Gutierrez teaches the maneuver information includes an area covered by the maneuver of the moving object, and the controller is configured to determine the area based on a planned route of the moving object… (Gomez Gutierrez: [0074] "In some examples, the example UAV 912 detects a requested vehicle movement signal 922 [maneuver information] (e.g., a turn signal, etc.) of the non-aerial vehicle 914 [moving object]. In operation, the example UAV 912 estimates a requested vehicle movement [determine area covered by maneuver] (e.g., with the requested movement estimator 318 of FIG. 3) based on the requested vehicle movement message 918 and/or the requested vehicle movement signal 922 [based on planned route].").
	Gomez Gutierrez fails to explicitly teach the maneuver information includes an area covered by the maneuver of the moving object, and the controller is configured to determine the area based on a planned route of the moving object and a dimension of the moving object.
	However, in the same field of endeavor, Kozak teaches the maneuver information includes an area covered by the maneuver of the moving object, and the controller is configure to determine the area based on a planned route of the moving object and a dimension of the moving object (Kozak: [0053] and [0067] "In an instance in which the distance between the vehicle and the bicyclist is less than a defined separation distance [determine area of maneuver] and/or in an instance in which the speed of the vehicle exceeds a determined threshold, the UAV of this example embodiment is configured to fly into the path of travel of the vehicle in order to even more clearly alert the driver of the vehicle as to presence of the bicyclist [maneuver of moving object] and to encourage the driver of the vehicle to steer their vehicle away from the bicyclist and/or to slow their vehicle. In some embodiments, the apparatus, such as the processor, the communication interface 34 or the like, is configured to provide instructions to the UAV to cause the UAV to cause the UAV to fly into the path of travel of the vehicle as described above, such as in an instance in which the distance between the vehicle and the bicyclist is less than a defined separation distance." Note that a skilled practitioner would recognize that a planned route of the moving object is the bicycle route, therefore the area covered by maneuver is based on the planned route.  Also, "In countries or jurisdictions that have different size restrictions, including different restrictions on the size of allowed vehicles, embodiments of the system may be modified accordingly with the scooters being limited to those having an engine that does not exceed the regulated lower limit for use on roads.").
Sun, Trundle, Kozak, and Gomez Gutierrez are considered to be analogous to the claim invention because they are in the same field of vehicle and traffic control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun, Trundle, and Gomez Gutierrez to incorporate the teachings of Kozak to determine a maneuver area because it provides the benefit of increased awareness for other road vehicle and increased safety for the moving object in order to assist a moving object safely navigate a road.
17.	Regarding Claim 4, Sun, Trundle, Kozak, and Gomez Gutierrez remains as applied above in Claim 2, and further, Gomez Gutierrez teaches the maneuver information about the moving object at the maneuver location includes one of a right turn, a left turn, a U turn, a backward movement, entering a road, exiting a road, an entering movement, a merging of a platoon of vehicles, a splitting of a platoon of vehicles (Gomez Gutierrez: [0043] "The example intersection conditions 312 detector detects traffic conditions at the intersection to which the UAV is assigned (e.g., the second intersection 124 of FIG. 1). For example, the intersection conditions detector 312 detects a number of vehicles in intersection traffic queues of the intersection...vehicles approaching the intersection [maneuver information, entering a road], requested vehicle movement indicators of approaching vehicles [maneuver information] (e.g., a turn signal) [right/left turn] distances of approaching vehicles (e.g., upstream vehicles) to the intersection, distances of departing vehicles [maneuver information] (e.g., downstream vehicles) from the intersection [exiting a road],...etc.").
18.	Regarding Claim 5, Sun, Trundle, Kozak, and Gomez Gutierrez remains as applied above in Claim 2, and further, Gomez Gutierrez teaches the controller is configure to: determine a number of unmanned aerial vehicles based on at least one of the maneuver information, a road geometry, and traffic density (Gomez Gutierrez: [0032] "Further, in some examples, traffic coordination may be facilitated by deploying UAVs to one or more intersections [determine number of UAVs) with inoperative stationary traffic signal(s) in response to, for example, an outage of power or other event interfering with the operation of the stationary traffic signal, a need for traffic control at intersection(s) lacking traffic signals (e.g., in response to a special event such a sporting event, a concert, an accident, a storm, etc.) that results in special (e.g., unusually heavy) pedestrian and/or vehicle traffic, etc. [based on traffic density].");
Dispatch the number of unmanned aerial vehicles to the maneuver location (Gomez Gutierrez: [0040] "The UAVs of the traffic coordination network 112 receive instructions (e.g., global positioning coordinates of assigned intersections [maneuver location], deployment commands [dispatch number of UAVs], return commands, etc.) from the central facility 216 via the communication interface 230 and the data network 214 or a wired connection at the central facility 216.").
19.	Regarding Claim 7, Sun and Trundle remains as applied above in Claim 1.
Sun and Trundle fails to teach the one or more unmanned aerial vehicles include: imaging sensors configured to capture one or more images of the one or more vehicles approaching the maneuver location; a controller configured to determine feedback information based on the one or more images.
However, in the same field of endeavor, Gomez Gutierrez teaches the one or more unmanned aerial vehicles include: imaging sensors configured to capture one or more images of the one or more vehicles approaching the maneuver location (Gomez Gutierrez: [0045] and [0059] "In operation, the requested movement estimator estimates requested vehicle movements (e.g., traffic interactions) of vehicles [one or more vehicles] approaching the specific intersection to which the UAV is assigned [approaching maneuver location] based on the requested vehicle movement indicators (e.g., the roadway lanes of, messages from, and/or signals from the approaching vehicles) provided by the intersection conditions detector 312."  Also, "The example camera 426 [capture images], the example LIDAR sensor 434, the example RADAR sensor 436...sense traffic and/or intersection conditions at the assigned intersection. The example graphics processing unit 430 analyzes the sensed traffic conditions at the assigned intersection to determine upstream and/or downstream traffic flows of the assigned intersection.");
And another controller configured to determine feedback information based on the one or more images (Gomez Gutierrez: [0052] "The traffic director 330 [controller] directs a traffic signal 332 [feedback information] (e.g., to which lanes of the intersection to display a green light and for how long) of the UAV in accordance with the traffic coordination solution [based on images].").
Sun, Trundle, Kozak, and Gomez Gutierrez are considered to be analogous to the claim invention because they are in the same field of vehicle and traffic control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun, Trundle, and Kozak to incorporate the teachings of Gomez Gutierrez to indicate vehicle traffic because it provides the benefit of notifying a vehicle in order to have a safe maneuver, for the safety of the vehicle, passengers, and surroundings.
20.	Regarding Claim 10 Sun, Trundle, Kozak, and Gomez Gutierrez remains as applied above in Claim 7, and further, Gomez Gutierrez teaches the one or more unmanned aerial vehicles include: a display configured to output the feedback information, wherein the feedback information includes messages for lanes proximate the maneuver location (Gomez Gutierrez: [0065] "In some examples, the lamps of the plurality of lamps 714 display traffic symbols (e.g., arrows, “X,” a “walk” symbol, a “don't walk” symbol, etc.) [messages for lanes].  In operation, traffic manager 212 [on UAVs] of FIGS. 2-3 selectively lights the lamps of the plurality of lamps 714 [output feedback information] to direct traffic at a multi-lane intersection [maneuver location]. For example, lamps of a first column 722 of the traffic signal 712 may direct a left turn lane [lane proximate to maneuver location] of a multi-lane intersection. For example, lamps of a second column 724 of the traffic signal 712 may direct a right turn lane [lane proximate to maneuver location] of the multi-lane intersection. For example, lamps of a third column 726 of the traffic signal 712 may direct a through lane [lane proximate to maneuver location] of the multi-lane intersection.").
21.	Regarding Claim 14, Sun and Trundle remains as applied above in Claim 1.
Sun and Trundle fails to teach the moving object is one of a platoon of interdependent vehicles, a truck, and a trailer.
However, in the same field of endeavor, Gomez Gutierrez teaches the moving object is one of a platoon of interdependent vehicles, a truck, and a trailer (Gomez Gutierrez: [0050] "The example traffic aggregator 326 combines the number of vehicles having estimated arrival times to the intersection within the determined analysis horizon (e.g., retained approaching vehicles, counted approaching vehicles, etc.) with the number of vehicles in intersection traffic queues (e.g., stopped vehicles waiting to proceed through the intersection) to generate a traffic aggregate [platoon of interdependent vehicles] for the intersection.").
Sun, Trundle, Kozak, and Gomez Gutierrez are considered to be analogous to the claim invention because they are in the same field of vehicle and traffic control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun, Trundle, and Kozak to incorporate the teachings of Gomez Gutierrez to indicate vehicle traffic because it provides the benefit of notifying a multiple vehicle in order to have a safe maneuver, for the safety of the vehicle, passengers, and surroundings. 
22.	Regarding Claim 16, Sun and Trundle remains as applied above in Claim 15.
	Sun and Trundle fails to teach the controller is configure to: determine maneuver information about the moving object at the maneuver location based on information about the moving object; and determine the indication based on the maneuver information.
	However, in the same field of endeavor, Gomez Gutierrez teaches the controller is configure to: determine maneuver information about the moving object at the maneuver location based on information about the moving object (Gomez Gutierrez: [0035] "For example, the second UAV 118 at the second intersection 124 [maneuver location] collects traffic conditions at the second intersection 124 (e.g., vehicles [moving object] waiting at the second intersection 124, vehicles arriving at the second intersection 124, vehicles in turn lanes [maneuver information], vehicles in non-turning lanes [maneuver information], vehicle signals [maneuver information] (e.g., flashing lights on cars or trucks indicating an intention to turn [information about moving object]), vehicles departing from the second intersection 124...etc.), and traffic interactions between vehicles at the second intersection 124.");
Determine the indication based on the maneuver information (Gomez Gutierrez: [0035] "In the illustrated example of FIG. 1, the second UAV 118 displays traffic signals [indication] to the second intersection 124 based on the traffic coordination solution [based on maneuver information] generated for the second intersection 124.").
Sun, Trundle, Kozak, and Gomez Gutierrez are considered to be analogous to the claim invention because they are in the same field of vehicle and traffic control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun, Trundle, and Kozak to incorporate the teachings of Gomez Gutierrez to indicate vehicle traffic because it provides the benefit of notifying a vehicle in order to have a safe maneuver, for the safety of the vehicle, passengers, and surroundings. 
23.	Regarding Claim 17, Sun, Trundle, and Gomez Gutierrez remains as applied above in Claim 16, and further, Gomez Gutierrez teaches the controller is configure to: determine a number of unmanned aerial vehicles based on the maneuver information (Gomez Gutierrez: [0032] "Further, in some examples, traffic coordination may be facilitated by deploying UAVs to one or more intersections [determine number of UAVs] with inoperative stationary traffic signal(s) in response to, for example, an outage of power or other event interfering with the operation of the stationary traffic signal, a need for traffic control at intersection(s) lacking traffic signals (e.g., in response to a special event such a sporting event, a concert, an accident, a storm, etc.) that results in special (e.g., unusually heavy) pedestrian and/or vehicle traffic, etc.");
Dispatch the number of unmanned aerial vehicles to the maneuver location (Gomez Gutierrez: [0040] "The UAVs of the traffic coordination network 112 receive instructions (e.g., global positioning coordinates of assigned intersections [maneuver location], deployment commands [dispatch number of UAVs], return commands, etc.) from the central facility 216 via the communication interface 230 and the data network 214 or a wired connection at the central facility 216.").
24.	Regarding Claim 19, Sun and Trundle remains as applied above in Claim 18.
	Sun and Trundle fails to teach determining maneuver information about the moving object at the maneuver location based on information about the moving object; and determining the indication based on the maneuver information.
	However, in the same field of endeavor, Gomez Gutierrez teaches determining maneuver information about the moving object at the maneuver location based on information about the moving object (Gomez Gutierrez: [0035] "For example, the second UAV 118 at the second intersection 124 [maneuver location] collects traffic conditions at the second intersection 124 (e.g., vehicles [moving object] waiting at the second intersection 124, vehicles arriving at the second intersection 124, vehicles in turn lanes [maneuver information], vehicles in non-turning lanes [maneuver information], vehicle signals [maneuver information] (e.g., flashing lights on cars or trucks indicating an intention to turn [information about moving object]), vehicles departing from the second intersection 124...etc.), and traffic interactions between vehicles at the second intersection 124."); 
	Determining the indication based on the maneuver information (Gomez Gutierrez: [0035] "In the illustrated example of FIG. 1, the second UAV 118 displays traffic signals [indication] to the second intersection 124 based on the traffic coordination solution [based on maneuver information] generated for the second intersection 124.").
Sun, Trundle, Kozak, and Gomez Gutierrez are considered to be analogous to the claim invention because they are in the same field of vehicle and traffic control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun, Trundle, and Kozak to incorporate the teachings of Gomez Gutierrez to indicate vehicle traffic because it provides the benefit of notifying a vehicle in order to have a safe maneuver, for the safety of the vehicle, passengers, and surroundings. 
25.	Regarding Claim 20, Sun, Trundle, and Gomez Gutierrez remains as applied above in Claim 19, and further, Gomez Gutierrez teaches determining a number of unmanned aerial vehicles based on the maneuver information (Gomez Gutierrez: [0032] "Further, in some examples, traffic coordination may be facilitated by deploying UAVs to one or more intersections [determine number of UAVs] with inoperative stationary traffic signal(s) in response to, for example, an outage of power or other event interfering with the operation of the stationary traffic signal, a need for traffic control at intersection(s) lacking traffic signals (e.g., in response to a special event such a sporting event, a concert, an accident, a storm, etc.) that results in special (e.g., unusually heavy) pedestrian and/or vehicle traffic, etc.");
Dispatching the number of unmanned aerial vehicles to the maneuver location (Gomez Gutierrez: [0040] "The UAVs of the traffic coordination network 112 receive instructions (e.g., global positioning coordinates of assigned intersections [maneuver location], deployment commands [dispatch number of UAVs], return commands, etc.) from the central facility 216 via the communication interface 230 and the data network 214 or a wired connection at the central facility 216.").
26.	Claims 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 20190227555 A1), in view of Trundle (US 20170092109 A1), in further view of Kozak (US 20200130827 A1), in further view of Gomez Gutierrez (US 20180174448 A1), and in further view of Ho (US 20180089997 A1). 
27.	Regarding Claim 8, Sun, Trundle, Kozak, and Gomez Gutierrez remains as applied above in Claim 7.
Sun, Trundle, Kozak, and Gomez Gutierrez fails to teach the controller of the one or more unmanned aerial vehicles is configured to: process the one or more images of the one or more vehicles to determine whether movements of the one or more vehicles conform with the indication; and determine the feedback information based on the determination whether the movements of the one or more vehicles conform with the indication.
	However, in the same field of endeavor, Ho teaches the controller of the one or more unmanned aerial vehicles is configured to: process the one or more images of the one or more vehicles to determine whether movements of the one or more vehicles conform with the indication; and determine the feedback information based on the determination whether the movements of the one or more vehicles conform with the indication (Ho: [0016] and [0033] "The sensor 106 can be a sensing unit such as a radar 106 a, a camera 106 [images] b or a combination thereof, etc. "  Also, "In another embodiment, the event determining module 208 further may directly determine whether a vehicle does not follow traffic signals [conform with indication] according to object information (position information) and signal information [from camera sensor], so as to generate event information [determine message] and transmit it to and display it on a display panel.").
Sun, Trundle, Kozak, Gomez Gutierrez, and Ho are considered to be analogous to the claim invention because they are in the same field of vehicle traffic control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun, Trundle, Kozak, and Gomez Gutierrez to incorporate the teachings of Ho to determine safe maneuvers because it provides the benefit of safe vehicle travel for the vehicle, passengers, and surroundings.
28.	Regarding Claim 9, Sun, Trundle, Kozak, Gomez Gutierrez, and Ho remains as applied above in Claim 8, and further, the feedback information includes one of a plurality of different colors, symbols, or shapes, or a blinking of the different colors, symbols, or shapes (Ho: [0017] "This allows the display panel 110 to show vehicles or pedestrians in the vicinity the event information or a warning message in real time, so as to help prevent the occurrence of accidents. The notifying applications [feedback information] may include: Intersection Movement Assist (IMA), Emergency Electronic Brake Light (EEBL), Left Turn Assist (LTA), Forward Collision Warning (FCW), Blind Spot Warning/Lane Change Warning (BSW/LCW), Intersection Collision Risk Warning (ICRW), Longitudinal Collision Risk Warning (LCRW), Curved Road Speed Warning, or Road Hazard Signal (RHS)."  Also, note that in Figure 2, the display 110 also displays shapes/symbols.).
29.	Regarding Claim 11, Sun, Trundle, Kozak, and Gomez Gutierrez remains as applied above in Claim 10.
Sun, Trundle, Kozak, and Gomez Gutierrez fails to teach the controller of the one or more unmanned aerial vehicles is configured to: process the one or more images of the one or more vehicles to determine whether movements of the one or more vehicles on the lanes conform with the indication; and determine the messages for the lanes based on the determination whether the movements of the one or more vehicles on the lanes conform with the indication.
However, in the same field of endeavor, Ho teaches (Ho: [0016] and [0033] "The sensor 106 can be a sensing unit such as a radar 106 a, a camera 106 [images] b or a combination thereof, etc."  Also, "In another embodiment, the event determining module 208 further may directly determine whether a vehicle does not follow traffic signals [conform with indication] according to object information (position information) and signal information [from camera sensor], so as to generate event information [determine message] and transmit it to and display it on a display panel.").
Sun, Trundle, Kozak, Gomez Gutierrez, and Ho are considered to be analogous to the claim invention because they are in the same field of vehicle traffic control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun, Trundle, Kozak, and Gomez Gutierrez to incorporate the teachings of Ho to determine safe maneuvers because it provides the benefit of safe vehicle travel for the vehicle, passengers, and surroundings.
30.	Regarding Claim 12, Sun, Trundle, and Kozak remains as applied above in Claim 1.
Sun and Trundle fails to teach the one or more unmanned aerial vehicles are communicatively coupled to one or more lights proximate to the maneuver location; and instruct the one or more lights to output a notification…
However, in the same field of endeavor, Gomez Gutierrez teaches the one or more unmanned aerial vehicles are communicatively coupled to one or more lights proximate to the maneuver location (Gomez Gutierrez: [0065] "In operation, traffic manager 212 of FIGS. 2-3 selectively lights the lamps of the plurality of lamps 714 [coupled to lights] to direct traffic at a multi-lane intersection [maneuver location]."   Note that a skilled practitioner would recognize that the traffic manager 212 of each UAV is coupled to a traffic signal 332 as shown in Figures 2 and 3.  Also, note in Figure 8 that the UAVs and the lights are proximal to the maneuver location.); 
Instruct the one or more lights to output a notification... (Gomez Gutierrez: [0060] "In some examples, the example projector 422 projects visual information 448 [output notification] (e.g., a traffic information message, a visual roadway display, a symbol, a picture, text, etc.) on a roadway 446 of the roadway network 114 of FIG. 1.").
Sun, Trundle, Kozak, and Gomez Gutierrez are considered to be analogous to the claim invention because they are in the same field of vehicle traffic control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun, Trundle, and Kozak to incorporate the teachings of Gomez Gutierrez to communicate and output notifications because it provides the benefit of alerting surrounding vehicles and passengers for their safety. 
Sun, Trundle, and Gomez Gutierrez fails to teach the one or more unmanned aerial vehicles are configured to: determine whether a maneuver of the moving object occurs at the maneuver location; and instruct the one or more lights to output a notification in response to determining that the maneuver of the moving object occurs at the maneuver location 
However, in the same field of endeavor, Ho teaches the one or more unmanned aerial vehicles are configured to: determine whether a maneuver of the moving object occurs at the maneuver location; and instruct the one or more lights to output a notification in response to determining that the maneuver of the moving object occurs at the maneuver location (Ho: [0016] and [0033] "The sensor 106 can be installed along a road or at an intersection [maneuver location], for detecting at least one object [moving object] located within a detection range.”  Also, "In another embodiment, the event determining module 208 further may directly determine whether a vehicle does not follow traffic signals according to object information (position information) [determine maneuver of moving object] and signal information, so as to generate event information  and transmit it to and display it on a display panel [output notification].").
Sun, Trundle, Kozak, Gomez Gutierrez, and Ho are considered to be analogous to the claim invention because they are in the same field of vehicle traffic control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun, Trundle, Kozak, and Gomez Gutierrez to incorporate the teachings of Ho to output notifications because it provides the benefit of alerting surrounding vehicles and passengers for their safety.

Response to Arguments
31.	With reference to the rejection of the claims under U.S.C 103, the applicant made several assertions.  First, the applicant has alleged “the cited references do not teach or fairly suggest ‘a controller configured to: identify a maneuver location of the moving object based on location information associated with the moving object, the location information including information that the moving object is expected to enter a target lane from another lane at the maneuver location.’”  Second, the applicant has alleged “the cited references do no teach or fairly suggest a controller configured to: ‘transmit an instruction signal to the one or more unmanned aerial vehicles, wherein the instruction signal causes the one or more unmanned aerial vehicles to output a visual indication toward one or more vehicles on the target lane and approaching the maneuver location, the one or more vehicles being different from the moving object.’” Third, the applicant has alleged “the cited references do not teach or fairly suggest ‘the controller is configured to determine the area based on a planned route of the moving object and a dimension of the moving object.’”  Fourth, the applicant has alleged “the cited references do not teach or fairly suggest ‘wherein the controller is configured to: obtain dimension information about the moving object; and determine a number of unmanned aerial vehicles to be dispatched based on the dimension information.’”
32.	Applicant's argument filed 3/30/2022 have been fully considered but they are not persuasive.  In response to the first allegation, the applicant alleged “the cited references do not teach or fairly suggest ‘a controller configured to: identify a maneuver location of the moving object based on location information associated with the moving object, the location information including information that the moving object is expected to enter a target lane from another lane at the maneuver location.’” The examiner respectfully disagrees.  Sun teaches an unmanned aerial vehicle that identifies an obstacle in the road and notifies the host vehicle (moving object) about the obstacle in order to operate the vehicle as taught in [0006].  Moreover, the unmanned aerial vehicle identifies an obstacle, and the location, in the road as a maneuver location for the moving object, in order to avoid the obstacle as explained in [0076].  The location of the obstacle is determined relative to the host vehicle.  Therefore, the location information of the obstacle is related to the host vehicle in order to determine if the vehicle needs to be operated to avoid the obstacle.  The maneuver location in Sun is determined when a location of an obstacle in the road ahead is determined relative to the host vehicle. Sun can identify a maneuver location of the host vehicle (moving object) based on if the unmanned aerial vehicle determines if there is an obstacle in the road and the host vehicle needs to operate to avoid the obstacle.  Therefore, Sun teaches this limitation of the independent Claims 1, 15, and 18.
33.	Applicant’s arguments with respect to Claims 1, 3, 6, 15, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In response to the second allegation, the applicant alleged “the cited references do no teach or fairly suggest a controller configured to: ‘transmit an instruction signal to the one or more unmanned aerial vehicles, wherein the instruction signal causes the one or more unmanned aerial vehicles to output a visual indication toward one or more vehicles on the target lane and approaching the maneuver location, the one or more vehicles being different from the moving object.’” Claims 1, 15, and 18 are now rejected in view of Sun (US 20190227555 A1), in view of Trundle (US 20170092109 A1), and in further view of Kozak (US 20200130827 A1).  In response to the third allegation, the applicant alleged, “the cited references do not teach or fairly suggest ‘the controller is configured to determine the area based on a planned route of the moving object and a dimension of the moving object.’”  Claim 3 is now rejected in view of Sun (US 20190227555 A1), in view of Trundle (US 20170092109 A1), and in further view of Kozak (US 20200130827 A1).  In response to the fourth allegation, the applicant alleged “the cited references do not teach or fairly suggest ‘wherein the controller is configured to: obtain dimension information about the moving object; and determine a number of unmanned aerial vehicles to be dispatched based on the dimension information.’” Claim 6 is now rejected in view of Sun (US 20190227555 A1), in view of Trundle (US 20170092109 A1), and in further view of Kozak (US 20200130827 A1).  
34.	Sun (US 20190227555 A1), in view of Trundle (US 20170092109 A1), in further view of Kozak (US 20200130827 A1), in further view of Gomez Gutierrez (US 20180174448 A1), and in further view of Ho (US 20180089997 A1) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
35.	Claims 1-20 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Prior Art
36.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Kim (US 20180075759 A1)
Li (US 20190066503 A1)
Sharon (US 20210256845 A1)

Conclusion
37.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663